Title: Mathew Carey to James Madison, 17 November 1827
From: Carey, Mathew
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Philada
                                
                                 Nov 17. 1827
                            
                        
                        
                        I send you by this Mail, and request your acceptance & (if liesure permit) your perusal of some of my
                            lucubrations, on a subject which has occupied three fourths of my thought & time, for nearly nine years—i. e. the
                            best means of promoting "the wealth, power & resources" of the nation & the happiness & prosperity
                            of its Citizens. In these labours I had no personal interest to serve, as I never suffered, while I was in trade, injury
                            by importation to the amt. of 100 Dollars: and were the case otherwise, having retired from business nearly four years
                            since, no such motive as personal interest could actuate me now. With the most sincere wishes for your health &
                            welfare, I remain, respectfully your obt. hble. Servt.
                        
                        
                            
                                Mathew Carey
                            
                        
                    